GODDARD, Presiding Judge (Eastern Section),
dissenting.
I respectfully dissent from the majority opinion. I would hold that an unexplained delay of four years in rendering a decision results in a prejudice to ihe judicial system pursuant to Rule 36(b) of the Tennessee Rules of Appellate Procedure and that it is not necessary to show “error involving a substantial right more probably than not affected the judgment.” Indeed, counsel for the Appellee, when questioned in oral argument, conceded that a delay of 20 years would justify this Court granting relief to the Appellants. On this question counsel and I are 16 years apart.
Finally, I point out that while it would be commendable for counsel to file a joint motion — as suggested by the majority opinion— after a reasonable lapse of time, I recognize that in many cases the defendants do not care if their case is ever decided and could not realistically be expected to join in such a motion with their adversary.
For the foregoing reasons I would vacate the judgment and remand the ease for a new trial.